DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 03/25/22.  Accordingly, claims 1-6, 9-14, 16, 17 and 20-22 are currently pending; and claims 7, 8, 15, 18 and 19 are canceled.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 16, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (2020/0236698), previously-cited. 
-Regarding claim 1, Takeda et al teaches a method (see figure 6A) of operating a receiving radio node (“user terminal” [0010], see (20) of figure 8) in a wireless communication network (“radio communication system” [0106], see figure 8), the method comprising: transmitting feedback signaling (HARQ-ACK of figure 6A, see [0081]) at different feedback transmission occasions (respectively being at slots (n+m,…, n+m+w-1) of  figure 6A, w=4) based on a received control information message (DCI of figure 6A, see [0081]) scheduling multiple separate data transmissions of data ((DATA)s, figure 6A)  respectively to separate slots (n+k, …, n+k+w-1) of figure 6A, see [0081]) for reception by the receiving radio node (see [0081-0083]).  
-Regarding claim 5, Takeda et al teaches the control information message (DCI of figure figure 6A, see [0081]) indicates a single reference slot offset (being a value (“k”, [0066]) of a DCI structure (“DCI structure 2-2”, [0094]) , see [0066, 0094-0095]) for reception of the multiple data transmissions (see [0081, 0091, 0094-0095]).  
-Regarding claim 6, Takeda et al teaches the control information message (DCI of figure 6A, see [0081]) indicates multiple reference slot offsets (comprising values “k” and “w”,  see [0098]) for reception of the multiple data transmissions  (see [0065-0066, 0081, 0098]).  
-Regarding claim 9, Takeda et al teaches the multiple data transmissions scheduled for reception by the control information message pertain to different Hybrid Acknowledgement Repeat Request, HARQ, processes (“a plurality of DL data… with different HARQ processes” [0064]).  
-Regarding claim 10, Takeda et al teaches the multiple data transmissions  scheduled for reception by the control information message are scheduled for reception in different slots  (respectively being the slots (n+m,…, n+m+w-1) of  figure 6A, w=4), see [ 0081]).  
-Regarding claim 11, Takeda et al teaches feedback signaling  (HARQ-ACK of figure 6A, see [0081]) for different of the multiple data transmissions scheduled for reception by the control information message (DCI of figure 6A, see [0081]) is transmitted at different feedback transmission occasions (see different HARQ-ACK occasions of figure 6A, see [0088]) based on a downlink assignment indication (“indication information D” [0098]) in the scheduling control information message (DCI of figure 6A) (see [0081, 0088, 0098]).  
-Regarding claim 12, Takeda et al teaches the multiple data transmissions scheduled for reception by the control information message pertain to a same: serving cell (“radio base station”, [0004], see (11) of figure 8).  
-Regarding claim 13, Takeda et al teaches the feedback signaling (HARQ-ACK of figure 6) pertains to a bundle of data transmissions of data (DATA)s, figure 6), wherein the bundle comprises a plurality of the multiple data transmissions (being at respective  slots (n+k),…, (n+k+w-1) of figure 6A, n=4) scheduled for reception by the control information message (DCI of figure 6A]).  
-Regarding claim 21, Takeda et al teaches the different feedback transmission occasions include a feedback processing timing (“minimum HARQ processing time”, [0083]), (see [0083]).
-Regarding claim 2, Takeda et al teaches a receiving radio node (“user terminal” [0010], see (20) of figure 8) for a wireless communication network (“radio communication system” [0106], see figure 8), the receiving radio node being configured to: transmit feedback signaling (HARQ-ACK of figure 6A, see [0081]) at different feedback transmission occasions (respectively being at slots (n+m,…, n+m+w-1) of  figure 6A, w=4) based on a received control information message (DCI of figure 6A, see [0081]) scheduling multiple separate data transmissions of data ((DATA)s, figure 6A)  respectively to separate slots (n+k, …, n+k+w-1) of figure 6A, see [0081]) for reception by the receiving radio node (see [0081-0083]).  
-Regarding claim 3, Takeda et al teaches a method of operating a transmitting radio node (“radio base station” [0108], see (11) of figure 8) in a wireless communication network (“radio communication system” [0106], see figure 8), the method comprising receiving feedback signaling (HARQ-ACK of figure 6A, see [0081]) at different feedback transmission occasions (respectively being at slots (n+m,…, n+m+w-1) of  figure 6A, w=4) from a receiving radio node (“user terminal” [0010], see (20) of figure 8) for which multiple separate data transmissions of data ((DATA)s, figure 6A)  are scheduled respectively to separate slots (n+k, …, n+k+w-1) of figure 6A, see [0081])  for reception with a control information message (DCI of figure 6A, see [0081]), (see [0081-0083]).
-Regarding claim 22, Takeda et al teaches that the different feedback transmission occasions include a feedback processing timing (being time intervals, each between each two consecutive feedback (HAQ-ACK)s) (see figure 6A).
-Claim 16 is rejected with similar reasons for claim 5.
-Claim 17 is rejected with similar reasons for claim 6.
-Claim 20 is rejected with similar reasons for claim 9.
-Regarding claim 4, Takeda et al teaches a transmitting radio node (“radio base station” [0108], see (11) of figure 8) for a wireless communication network (“radio communication system” [0106], see figure 8), the transmitting radio node being configured to:  receive feedback signaling (HARQ-ACK of figure 6A, see [0081]) at different feedback transmission occasions (respectively being at slots (n+m,…, n+m+w-1) of  figure 6A, w=4) from a receiving radio node (“user terminal” [0010], see (20) of figure 8) for which multiple separate data transmissions of data ((DATA)s, figure 6A)  are scheduled respectively to separate slots (n+k, …, n+k+w-1) of figure 6A, see [0081])  for reception with a control information message (DCI of figure 6A, see [0081]), (see [0081-0083]).
 -Regarding claim 14, Takeda et al teaches a non-transitory computer storage medium (“memory” [0176] and “storage” [0176]) storing an executable computer program (“program” [0179]) comprising instructions (“instructions” [0210]) that, when executed, cause processing circuitry (“processor” [0176]) to at least one of control (see [0176-0180]) and perform a method of operating a receiving radio node (“user terminal” [0010], see (20) of figure 8) in a wireless communication network (“radio communication system” [0106], see figure 8), the method comprising: transmitting feedback signaling (HARQ-ACK of figure 6A, see [0081]) at different feedback transmission occasions (respectively being at slots (n+m,…, n+m+w-1) of  figure 6A, w=4) based on a received control information message (DCI of figure 6A, see [0081]) scheduling multiple separate data transmissions of data ((DATA)s, figure 6A)  respectively to separate slots (n+k, …, n+k+w-1) of figure 6A, see [0081]) for reception by the receiving radio node (see [0081-0083]).
Response to Arguments


Applicant's arguments filed on 05/25 have been fully considered but they are, in-part, not persuasive. 
-As results, the previous 101 rejection has been withdrawn.
- Applicant's arguments, with respect to claim 1 as being anticipated by Takeda et al, are not persuasive. 
The applicant mainly argues that Takeda et al does not teach the claimed method because does not teach the limitation “transmitting feedback signaling at different feedback transmission occasions based on a received control information message scheduling multiple separate data transmissions for reception by the receiving radio node” nor the limitation “, as claimed, wherein the limitation,  as specified in-detail by the specification of the instant applicant, is distinct from Takeda et al.
The examiner respectfully disagrees.  Note that rejection is based on the limitations recited in the claim.  As set forth above with detailed explanations, Takeda et al teaches all the limitations of claim 1.  In particular, Takeda et al teaches the claimed limitation in such a way that Takeda et al teaches procedure of transmitting feedback signaling (HARQ-ACK of figure 6A, see [0081]) at different feedback transmission occasions (respectively being at slots (n+m,…, n+m+w-1) of  figure 6A, w=4) based on a received control information message (DCI of figure 6A, see [0081]) scheduling multiple separate data transmissions of data ((DATA)s, figure 6A)  respectively to separate slots (n+k, …, n+k+w-1) of figure 6A, see [0081]) for reception by the receiving radio node (“user terminal” [0010], see (20) of figure 8), (see [0081-0083]).  Further, in attempt to show how Takeda et al fails to teach the limitation, the applicant argues that the limitation,  as specified  in-detail by the specification of the instant applicant, is distinct from Takeda et al.  The applicant is respectfully reminded that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art.
- Applicant's arguments, with respect to claims 2-6, 9-14, 16, 17 and 20-21 as being anticipated by Takeda et, are not persuasive, based on similar reasons set forth for claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463